Citation Nr: 0809628	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the termination of the veteran's Department of 
Veterans Affairs improved pension benefits effective as of 
August 14, 2002, was proper.

2.  Whether the overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $5002.80 was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

In December 2002, the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Pension Center (AOJ) proposed to 
terminate payment of the veteran's VA improved pension 
benefits effective as of August 13, 2002, the 61st day of 
incarceration following his felony conviction.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2007.  This matter was 
originally on appeal from a July 2003 AOJ determination which 
effectuated the proposed termination as of August 14, 2002.  
In July 2003, the VA Debt Management Center (DMC) informed 
the veteran of the overpayment of VA improved pension 
benefits to him in the amount of $5002.80. In August 2003, 
the veteran submitted a notice of disagreement (NOD) with the 
issues of whether the termination of his VA improved pension 
benefits effective as of August 14, 2002, was proper and 
whether the overpayment of VA improved pension benefits in 
the amount of $5002.80 was properly created. In May 2004, the 
AOJ issued a statement of the case (SOC) to the veteran and 
his accredited representative which addressed the issue of 
whether the termination of VA improved pension benefits 
effective as of August 14, 2002, was proper. In May 2004, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
July 2003 AOJ decision.  In June 2007, the Board remanded the 
case for further development.

The issue of whether the overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$5002.80 was properly created is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received information that the veteran had been 
incarcerated for a felony conviction since May [redacted], 2002, and 
that he had been convicted of a felony on June [redacted], 2002.  

2. The veteran's VA pension benefits were discontinued 
effective August 14, 2002, the 61st day of imprisonment 
following conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA improved 
pension benefits, effective August 14, 2002, were properly 
met.  38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2007 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's June 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in July 2007 essentially satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the veteran was informed of what the 
evidence must show to support a claim for non-service 
connected VA benefits, a matter not on appeal, the veteran 
was informed that the reason why his pension benefits were 
stopped was due to his incarceration.  He was informed that 
Federal regulation required that his pension benefits be 
stopped during his period of incarceration because he was 
convicted of a felony or misdemeanor and incarcerated more 
than 60 days.  He was also advised that since he had been 
released from incarceration, his pension benefits had been 
reopened effective the date he was released.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	Termination of Improved Pension Benefits

In an October 1996 rating decision, entitlement to pension 
benefits was granted. 

In September 2002 VA received information from a VA and SSA 
Prisoner Computer Match that the veteran was in a 
correctional facility.  In November 2002, the VA Pension 
Center confirmed that the veteran had been incarcerated for a 
felony conviction since May [redacted], 2002.  The date of conviction 
was June [redacted], 2002.

A December 2002 letter from the RO informed the veteran of 
the proposal to terminate his disability pension due to his 
incarceration, effective August 13, 2002.  More than 60 days 
later, by a letter to the veteran dated in July 2003, the RO 
informed him that his pension was being terminated 
retroactively, effective August 14, 2002, the 61st day of 
imprisonment following conviction.

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
improved pension while incarcerated is without legal merit.  
The law makes it clear that a veteran is not entitled to 
disability pension for any part of the period beginning 
sixty-one days after his or her imprisonment begins for a 
felony conviction, and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his felony conviction.




ORDER

The termination of improved pension benefits effective from 
August 14, 2002, was proper.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of whether the overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$5002.80 was properly created was remanded by the Board in 
June 2007 for issuance of a Statement of the Case pursuant to 
Manlincon v. West, 12 Vet.App. 238, 240-41(1999).  This was 
not done.  Further development is, therefore, needed in light 
of this Stegall violation.

Accordingly, this case is remanded for the following action:

The veteran and his representative should 
be provided a Statement of the Case as to 
the issue of whether the overpayment of 
Department of Veterans Affairs improved 
pension benefits in the amount of 
$5002.80 was properly created.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


